                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01773-KES                                                   Date: June 11, 2019

Title: COMPASS BANK v. IGOR SHABANETS, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANT:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause Why Action Should
                                                     Not Be Dismissed for Failure to Timely
                                                               Serve Defendants


        Compass Bank (“Plaintiff”) filed this action on September 28, 2018. (Dkt. 1.) On
October 4, 2018, at Plaintiff’s request, the Clerk issued a 21-day summons directed to Igor and
Olga Shabanets (“Defendants”). (Dkt. 6.) Federal Rule of Civil Procedure 4(m) generally
requires plaintiffs to serve defendants with process within 90 days after the complaint is filed.
Although that 90-day deadline expired on December 27, 2018, Plaintiff had not filed any proof
of service as of January 2019. The Court therefore ordered Plaintiff to show cause why this
action should not be dismissed without prejudice for failure to timely serve Defendants. (Dkt. 7.)

        Plaintiff responded by requesting a 90-day extension, which the Court granted. (Dkt. 8,
9.) The extended service deadline expired on April 17, 2019, after which the Court again
ordered Plaintiff to show cause. (Dkt. 10.) Plaintiff responded, and the Court extended the
service deadline to June 3, 2019. (Dkt. 12.)

       On or before June 24, 2019, Plaintiff shall show cause why this action should not be
dismissed without prejudice for failure to timely serve Defendants.



                                                                      Initials of Deputy Clerk JD
